353 S.W.3d 704 (2011)
Kimberly K. MOTHERSHEAD, Respondent,
v.
Russ Allen MOTHERSHEAD, Appellant.
No. ED 96464.
Missouri Court of Appeals, Eastern District, Southern Division.
December 6, 2011.
Randy D. Grady, Saint Louis, MO, for Appellant.
A.M. Spradling, III, Cape Girardeau, MO, for Respondent.
Before KURT S. ODENWALD, C.J., GLENN A. NORTON, J. and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Russ Allen Mothershead appeals the judgment denying his motion to enforce the judgment dissolving his marriage to Kimberly K. Mothershead. No error of law appears.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment is affirmed under Rule 84.16(b).